Citation Nr: 1630289	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  13-17 517	)	DATE
	)
	)
Received from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s) due to being housebound for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Daniel G. KIrasnegor, Esq. 


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from to December 1959 to November 1968, and from May 1974 to November 1975.  The Veteran died in August 2012, and the Appellant is his surviving spouse and has been substituted as the claimant on appeal.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction of the claims file currently resides with the VA RO in Muskogee, Oklahoma.     

In October 2013, a hearing was held at the RO before a Veterans Law Judge.  Unfortunately, technical difficulties prevented a written transcript from this hearing being produced.  As such, the Veteran was provided another hearing before the undersigned Veterans Law Judge via video conference in May 2014.  A transcript  from this hearing is of record.  

A claim for SMC benefits for accrued benefits purposes was denied by the Board in a July 2015 decision, and the appellant appealed this decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a January 2016 order, the Court granted a Joint Motion for Remand (JMR) that vacated the July 2015 Board decision and remanded this decision for compliance with instructions-limited to the Board's July 2015 denial of entitlement to SMC under 38 U.S.C.A. § 1114(s) due to being housebound-provided in the JMR.  [As the JMR did not identify any errors in the Board's adjudication of the matter of entitlement to SMC based on the need for aid and attendance, this matter need not be addressed herein.]

In addition to the paper claims file, the Veteran also has electronic Virtual VA (VVA) and Veteran Benefits Management System (VBMS) paperless claims files.  Documents in the VVA file include the January 2013 rating decision and the transcript from the May 2014 hearing before the undersigned.  The documents in the VMBS file include the JMR and Court order discussed above. 

FINDINGS OF FACT

1.  At the time of the Veteran's death, service connection was in effect for low back pain with degenerative disc disease, rated as 60 percent disabling; a gunshot wound to the left wrist with ulnar nerve paralysis, rated as 50 percent disabling; a gunshot wound to the left hip, rated as 40 percent disabling; a gunshot wound to the left lower leg, rated as 10 percent disabling; a gunshot wound to the right lower leg, rated as 10 percent disabling; a gunshot wound to the right thigh, rated as 10 percent disabling; posttraumatic stress disorder (PTSD), rated as 10 percent disabling; a gunshot wound scar on the scrotum, rated as 0 percent disabling; as well as a total rating based upon individual unemployability (TDIU), effective August 2, 2003.

2.  It is at least as likely as not that that the sole reason for the grant of TDIU prior to the Veteran's death was a single service connected disability (PTSD), separate and apart from another service connected disability that was rated at that time as 60 percent disabling (low back pain with degenerative disc disease).      

CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, the criteria for SMC under 38 U.S.C.A. § 1114(s) due to being housebound for accrued benefits purposes are met.  38 U.S.C.A. §§ 1114(s), 1502, 5121, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350(i), 3.1000 (2015.).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the favorable outcome of the claim adjudicated herein, compliance with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014) need not be discussed. 

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Cour) held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

When a Veteran has claims pending at the time of his death, his surviving spouse may be paid periodic monetary benefits, which were due and unpaid, to which he was entitled at the time of his death based on existing ratings or decisions, or other evidence that was on file when he died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000. The statute regarding accrued benefits claims was amended on October 10, 2008. See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212 (2008).  Section 212 created a new statute, which provided that if a claimant died while a claim or appeal for any benefit under a law administered by VA was pending, a living person who would be eligible to receive accrued benefits due to the claimant may, not later than one year after the date of the death of the claimant, request to be substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A.  The new statute allows a person who could be considered an accrued benefits claimant to substitute for a deceased claimant to continue adjudication of the deceased claimant's claim.  The provisions of the new statute apply with respect to the claim of any claimant who dies on or after October 10, 2008.  See Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).

Here, the record indicates that as the surviving spouse of the Veteran, the Appellant has standing to file a claim for accrued benefits and that she did so in a timely fashion.  In this regard, the record contains credible evidence that the Appellant was married to the Veteran at the time of his death in August 2012.  In addition, at the time of the Veteran's death, there was a pending claim from him for the SMC benefits in question.  The January 2013 rating decision indicated the appellant filed a VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits by a Surviving Spouse or Child, on September 10, 2012 (this document is not of record.).  Such application, filed within one year of the appellant's death, serves as a valid substitution of the Appellant for the Veteran as the claimant to continue the adjudication of the Veteran's claim with respect to the SMC benefits at issue.  38 U.S.C.A. § 5121A.

SMC at the housebound rate is payable when a Veteran has a single service-connected disability rated as total and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  See 38 U.S.C.A. § 1114(s). 

At the time of the Veteran's death, service connection was in effect for low back pain with degenerative disc disease, rated as 60 percent disabling; a gunshot wound to the left wrist with ulnar nerve paralysis, rated as 50 percent disabling; a gunshot wound to the left hip, rated as 40 percent disabling; a gunshot wound to the left lower leg, rated as 10 percent disabling; a gunshot wound to the right lower leg, rated as 10 percent disabling; a gunshot wound to the right thigh, rated as 10 percent disabling; PTSD, rated as 10 percent disabling; a gunshot wound scar on the scrotum, rated as 0 percent disabling; as well TDIU, effective August 2, 2003.

In denying entitlement to SMC under 38 U.S.C.A. § 1114(s) due to being housebound for accrued benefits purposes, the July 2015 Board decision found that the Veteran did not meet the statute's eligibility requirements, explaining that even though the Veteran was in receipt of TDIU, the award was based on all the Veteran's service-connected disabilities, and therefore could not satisfy the "rated as total" element of § 1114(s)(1).  After making referencing to Bradley v. Peake, 22 Vet. App. 280, 289-95 (2008) (holding that a rating of TDIU may satisfy the requirement of a "service-connected disability rated as total" under section 1114(s) and Buie v. Shinseki, 24 Vet.App. 242, 250 (2010) (holding that if a TDIU rating is to satisfy the "rated as total" element of section 1114(s), the TDIU rating must be based upon a single disability), the Joint Motion set forth as follows: 

 . . . the parties agree that the Board provided an inadequate statement of reasons or bases because the Board failed to reconcile seemingly conflicting evidence of record. [] In a rating decision in October 2003, the Veteran was granted entitlement to TDIU. [] In that decision, the [] RO explained TDIU was being granted because the Veteran was no longer employed and there was medical evidence showing his service-connected disabilities contributed to his departure from his last place of employment. [] However, in support of its determination, the RO cited to two pieces of evidence that related only to the Veteran's [] PTSD. [] (employment information from the Thunderbird Wild Wild West Casino stating that the reason for the Veteran's termination was PTSD); [] (medical evaluation from Family Christian Counseling regarding the Veteran's PTSD, stating that he struggled with irritability and inappropriate expressions of anger that led to job termination or him leaving jobs)].  In the face of this apparent conflict, the Board should have discussed whether the sole reason for the Veteran's unemployability was his PTSD or if it was a combination of his service-connected disabilities. 

Form close inspection of the documents referenced in the Joint Motion, a reasonable exercise of rating judgment could lead to the conclusion that TDIU was  warranted based solely on the Veteran's (combat related) PTSD.  In this regard, the August 2003 assessment by a psychologist affiliated with Family Christian Counseling referenced in the October 2003 rating decision noted that due to the effects of PTSD-to include an inability to interact with others or maintain concentration-the Veteran "has never worked in the field of his degree nor been employed in a job compensatory to his degree."  This psychologist indicated that the Veteran had only worked successfully when he was alone, and that when he had worked with others he "struggled with irritability and inappropriate expressions of anger," and that the Veteran has "left jobs or been terminated."  In addition, the Global Assessment of Functioning (GAF) score recorded by this psychologist of "48" approximates a level of disability manifested by serious impairment of occupational functioning.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  Finally, review of the information supplied by Thunderbird Wild West Casino confirms that he was terminated from his position with this employer due solely to PTSD.   

From the above, and after resolving all reasonable doubt in the Veteran's favor, the undersigned finds that by way of the grant of TDIU, there was a single service-connected disability rated as total prior to the Veteran's death for the purposes of entitlement to SMC under 38 U.S.C.A. § 1114(s) due to being housebound.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, Bradley, Buie, supra.  As the Veteran also had an additional disability independently rated as 60 percent rating at the time of his death; namely, low back pain with degenerative disc disease, the criteria for SMC under 38 U.S.C.A. § 1114(s) due to being housebound for accrued benefits purposes are met.  

ORDER

SMC under 38 U.S.C.A. § 1114(s) due to being housebound for accrued benefits purposes is granted, subject to the regulations governing the payment of monetary awards.  


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


